The opinion of the court was delivered by'
Yeazey, J.
This is an action of trover for goods receipted to an attaching officer, which he had attached. In Adams v. Fox, 17 Vt. 361, the court held, that one who has executed a receipt to an attaching officer, for property attached, thereby promising to deliver the property to the officer upon demand, may show, in defence of an action against him upon the receipt, that the property receipted was, at the time of the attachment, his property, and not liable to the attachment, and that he then so informed the officer; and such showing will entitle him to judgment in his favor.
*360We think that case controls the one at bar. In this case the writ was against nobody. There was no such defendant as the writ described. The property attached and receipted by these defendants was their property; and the officer was so informed at the time, and that they were not sued in the writ in favor of Clark. We think it is quite clear that if a person can defend against his receipt for his own property to an officer attaching it on a writ against somebody else actually existing, he may do the same when attached on a writ against simply an imaginary defendant.
Judgment affirmed.